—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered January 18, 2001, which, inter alia, denied defendant St. Barnabas Hospital’s motion to dismiss the causes of action for negligence and for violation of plaintiffs civil rights pursuant to 42 USC § 1983, unanimously affirmed, without costs.
Although the complaint, standing alone, states no more than that St. Barnabas’s employees were negligent and careless, the submissions in opposition to the motion to dismiss sufficiently set forth factual allegations to support causes of action for negligence and violation of 42 USC § 1983 (see, Elie v St. Barnabas Hosp, 283 AD2d 364). Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.